Appeal from order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered May 15, 2008, which, to the extent appealed from, denied portions of appellant’s motion denominated one to renew and reargue defendants City of New York and New York City Department of Transportation’s motion for summary judgment dismissing the complaint as to them, previously granted in an order of the same court and Justice, entered March 10, 2008, unanimously dismissed as taken from a nonappealable order, without costs.
Although plaintiffs motion was denominated as one for renewal and reargument, it was solely for reargument and was treated as such by the motion court (see Williams v City of New York, 19 AD3d 251 [2005]). Inasmuch as no appeal lies from the denial of a motion to reargue, and no appeal has been taken *412from the original March 10, 2008 determination granting defendant City’s motion for summary judgment, plaintiffs arguments addressed to that determination are not properly before us (see Matter of Gonzalez v New York City Clerk, 25 AD3d 389 [2006]). Concur—Tom, J.P., Andrias, Nardelli, DeGrasse and Freedman, JJ.